DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, it appears that “one-piece” should be inserted between “a” and “flexible” because line 24 claims and recites “the one-piece flexible X-ray backscatter detector substrate”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in line 33, it appears that “the” should be inserted after “impacting”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in line 36, it appears that “continuous flexible scintillating material coating” should be “continuous flexible X-ray scintillating material layer” to keep the terms consistent.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in line 42, it appears that “layer of” should be deleted.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in lines 2-3, it appears that “substantially continuous one-piece flexible layer of X-ray scintillating material” should be “substantially continuous flexible X-ray scintillating material layer” to keep the terms consistent.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 1, it appears that “target comprises an” should be deleted.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, it appears that “, said exterior target surface comprising” should be deleted and replaced with “comprises”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 15, it appears that “at least one” should be deleted.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 4, it appears that “a” should be inserted after “conform to”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  in line 1, it appears that “method” should be “apparatus”.  Appropriate correction is required.
Claims 24 and 25 are objected to because of the following informalities:  they are identical in scope to claims 14 and 16, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 14, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Safai (USPN 8,503,610 B1) in view of Kang et al. (US 2018/0196147 A1) and Safai et al. (USPN 7,567,649 B1).
With respect to claims 1, 6, and 10, Safai discloses a non-destructive X-ray backscatter inspection apparatus, a flexible X-ray backscatter detector for a non-destructive X-ray backscatter system, and a method for non-destructively inspecting a target, the method comprising: positioning a non-destructive X-ray backscatter inspection apparatus (202) proximate to a target (204), said target having an exterior target surface (208), said exterior target surface having an exterior target surface geometry, said X-ray backscatter apparatus comprising: an X-ray radiation source (212) configured to emit X-ray beams (227), said X-ray beams configured to at least partially penetrate the exterior target surface; a collimator (232) in communication with the X-ray radiation source, said collimator configured to form a beam using a portion of X-ray radiation emitted by the X-ray radiation source; a flexible X-ray backscatter detector (218 & column 3, lines 36+ & claim 4), said flexible X-ray backscatter detector configured to detect X-ray backscatter formed in response to the beam encountering the 
Safai discloses said flexible X-ray backscatter detector comprising at least one substantially continuous flexible X-ray scintillating material layer (240 & column 5, lines 56+ & claim 4).  Safai does not specifically disclose said flexible X-ray backscatter detector comprising: a one-piece flexible X-ray backscatter detector substrate; and said at least one substantially continuous flexible X-ray scintillating material layer configured to substantially cover the flexible X-ray backscatter detector substrate to form a substantially continuous flexible scintillating material coating on the one-piece flexible X-ray backscatter detector substrate.
Kang et al. disclose a flexible X-ray detector comprising: a one-piece flexible X-ray detector substrate (125); and at least one substantially continuous flexible X-ray scintillating material layer (110), said at least one substantially continuous flexible X-ray scintillating material layer configured to substantially cover the flexible X-ray detector substrate to form a substantially continuous flexible scintillating material coating on the one-piece flexible X-ray detector substrate (paragraphs 0006 & 0021+ & 0044+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Safai to have said flexible X-ray backscatter detector comprise: a one-piece flexible X-ray backscatter detector substrate; and at least one substantially continuous flexible X-ray scintillating material layer, said at least one substantially continuous flexible X-ray scintillating material layer configured to substantially cover the flexible X-ray backscatter detector substrate to form a substantially continuous flexible scintillating material coating on the one-piece flexible X-ray backscatter detector substantially cover the flexible X-ray detector substrate, but this would be an obvious modification depending on the specific application being done and would be a matter of design choice.
Safai/Kang et al. does not specifically disclose orienting the flexible X-ray backscatter detector comprising the substantially continuous flexible scintillating material coating to a predetermined detector geometry, said predetermined geometry substantially approximating the exterior target surface geometry.  Safai et al. disclose orienting a flexible X-ray detector (Fig. 8 - 802) to a predetermined detector geometry, said predetermined geometry substantially approximating the exterior target surface geometry (810) (column 1, lines 36+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Safai/Kang et al. to orient the flexible X-ray backscatter detector comprising the substantially continuous flexible scintillating material coating to a predetermined detector geometry, said predetermined geometry substantially approximating the exterior target surface geometry, to prevent distorted images, as taught by Safai et al.
Safai/Kang et al./Safai et al. discloses focusing the flexible X-ray backscatter detector to maximize an amount of X-ray backscatter returning to the flexible X-ray backscatter detector comprising the substantially continuous flexible scintillating material coating from the target and impacting the flexible X-ray backscatter detector comprising the substantially continuous flexible scintillating material coating (Safai et al. 
With respect to claim 2, Safai/Kang et al./Safai et al. discloses indirectly detecting X-ray backscatter on the at least one substantially continuous flexible X-ray scintillating material layer (Safai - column 5, lines 56+).
With respect to claim 7, Safai/Kang et al./Safai et al. discloses wherein said exterior target surface comprises an exterior target surface geometry (Safai et al. - 810), and wherein the flexible X-ray backscatter detector (802) is conformable to the exterior target surface geometry.
With respect to claim 8, Safai/Kang et al./Safai et al. discloses wherein the exterior target surface geometry (810) comprises at least one of: a non-planar geometry; an irregular geometry; a contoured geometry, and combinations thereof (Safai et al. - column 5, lines 3+).
With respect to claim 9, Safai/Kang et al./Safai et al. discloses wherein said X-rays are configured to at least partially penetrate the exterior target surface (Safai -column 1, lines 10+).
With respect to claims 14, 22, and 24, Safai/Kang et al./Safai et al. does not specifically disclose wherein the flexible X-ray backscatter detector substrate has a thickness ranging from about 50 nm to about 100 nm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Safai/Kang et al./Safai et al. to have the flexible X-ray backscatter detector substrate have a thickness ranging from about 50 nm to about 100 nm, as a matter of design choice, depending on the application being done.
With respect to claims 16, 23, and 25, Safai/Kang et al./Safai et al. does not specifically disclose wherein the at least one substantially continuous flexible X-ray scintillating material layer has a thickness ranging from about 200 nm to about 500 nm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Safai/Kang et al./Safai et al. to have the at least one substantially continuous flexible X-ray scintillating material layer have a thickness ranging from about 200 nm to about 500 nm, as a matter of design choice, depending on the specific application being done.
With respect to claim 17, Safai/Kang et al./Safai et al. discloses wherein the at least one substantially continuous flexible X-ray scintillating material layer is configured to be deposited onto the flexible X-ray backscatter detector substrate (Kang et al. - paragraphs 0086+).
With respect to claim 18, Safai/Kang et al./Safai et al. discloses wherein the at least one substantially continuous flexible X-ray scintillating material layer (110) comprises a printable scintillating inkjet printer ink (Kang et al. - paragraph 0087).
With respect to claim 19, Safai/Kang et al./Safai et al. discloses wherein the at least one substantially continuous flexible X-ray scintillating material layer (110) is configured to be printed onto the flexible X-ray backscatter detector substrate (Kang et al. - paragraph 0087).
With respect to claim 20, Safai/Kang et al./Safai et al. discloses wherein the flexible X-ray backscatter detector comprises a flexible X-ray backscatter detector geometry, said flexible X-ray backscatter detector geometry configured to substantially conform to a target surface geometry (Safai et al. - Fig. 8 - 810), and wherein said target surface geometry is a non-planar target surface geometry (Safai et al. - column 5, lines 3+).
With respect to claim 21, Safai/Kang et al./Safai et al. discloses wherein the non-planar target surface geometry comprises at least one of: a concave geometry; a convex geometry, an irregular geometry, a contoured geometry; and combinations thereof (Safai et al. - column 5, lines 3+).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Safai (USPN 8,503,610 B1) in view of Kang et al. (US 2018/0196147 A1) and Safai et al. (USPN 7,567,649 B1) as applied to claim 6 above, and further in view of Zhao et al. (USPN 10,890,669 B2).
With respect to claim 12, Safai/Kang et al./Safai et al. does not specifically disclose wherein the flexible X-ray backscatter detector substrate comprises an organic carbon-containing material.  Zhao et al. disclose a flexible X-ray detector substrate comprises an organic carbon-containing material (column 8, lines 6+ & claim 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Safai/Kang et al./Safai et al. to have the flexible X-ray backscatter detector substrate comprise an organic carbon-containing material, to enable flexibility, as taught by Zhao et al.
With respect to claim 13, Safai/Kang et al./Safai et al. does not specifically disclose wherein the flexible X-ray backscatter detector substrate comprises at least one of: a carbon-based siloxane material; polyethylene naphthalate; poly-4-vinylphenol; and combinations thereof.  Zhao et al. disclose a flexible X-ray detector substrate comprises at least one of: a carbon-based siloxane material; polyethylene naphthalate; poly-4-vinylphenol; and combinations thereof (column 8, lines 6+ & claim 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Safai/Kang et al./Safai et al. to have the flexible X-ray backscatter detector substrate comprise at least one of: a carbon-based siloxane material; polyethylene naphthalate; poly-4-vinylphenol; and combinations thereof, to enable flexibility, as taught by Zhao et al.
With respect to claim 15, Safai/Kang et al./Safai et al. does not specifically disclose wherein the at least one substantially continuous flexible X-ray scintillating material layer comprises at least one of: gadolinium oxide doped with europium; gadolinium oxysulfate; cesium iodide; and calcium tungstate, and combinations thereof.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 23, 2021